Citation Nr: 1440717	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-31 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for gout of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney At Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from April 1974 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection claims for PTSD and lumbar spine and gout disorders, respectively.  The Veteran timely appealed those decisions.  In light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, the Board has broadened the PTSD claim on appeal to include any psychiatric disorder.

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in April 2014; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's lumbar spine and gout claims, the Veteran is shown to be currently diagnosed with degenerative changes of the lumbar spine and appears to have a diagnosis of gout in his feet/knees; he has, at minimum, complained of gout-like symptoms in his April 2014 hearing in his feet and knees and gout is listed in the Veteran's "problem list" in his VA treatment records.  

In his hearing, the Veteran related both of those conditions to the heavy lifting and moving of artillery guns and ammunition during his military service.  The Board notes that the Veteran's military occupational specialty (MOS), shown on his Form DD-214, was that of a "Field Artillery Batteryman."  The Veteran has not undergone any VA examinations for either of those claimed conditions.  

In light of the above evidence, the Board finds that the minimum threshold for obtaining a VA examination for his lumbar spine and gout disorders has been met in this case; a remand to afford him those examinations is necessary at this time.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Turning to the psychiatric claim, the Veteran makes three claims regarding stressors.  First, the Veteran stated that he saw a dead body of a fellow servicemember who had "committed suicide" while overseas.  He did not witness the actual death, but only saw the dead body when he peeked in the room when he came on duty before the coroners took it away.  The Veteran also stated that he saw the dead body in a pool of its own vomit (which the Board notes seems odd for a "suicide").  

The Veteran additionally averred during his hearing that during desert training in 29 Palms in 1977, a servicemember was "run over" and was killed.  His statements indicate that the person was run over by a tank and beheaded.  The Veteran, however, testified in his hearing that he did not witness the death and that he was merely "in the area" at the time of the incident; it is unclear whether the Veteran saw this dead body as well, but it does not appear from his statements that he did, rather he just heard that the incident occurred.

A July 2010 response from the keeper of the Veteran's unit records indicated that there was no deaths by suicide in the unit records during the time period the Veteran has indicated.  Likewise, the keeper of the unit records indicated that the unit records for 1977 were not available, which means that the unit probably did not give them to the agency for archival.  

The Veteran has additionally averred a generalized anxiety/nervousness during his assignment overseas in Okinawa/aboard a Navy vessel on standby operations, both of a generalized nature and of hostile military action during his period of time overseas.  The Veteran noted that during his time on board that ship they were on standby for 5 days off the shore of Korea at which time soldiers in the demilitarized zone (DMZ) were being killed by a person (or people) with axe(s); while they never deployed to Korea, the Veteran stated that incident was stressful.  

The Veteran further stated that he was forced to train on the side of Mount Fuji, which is a dormant volcano, which was also stressful because he did not know "when that joker would blow."  

Regarding his psychiatric symptomatology, the Veteran also stated that-and his spouse testified during the April 2014 hearing that and a written statement from his ex-spouse also attests that-since he left the service he has suffered from nervousness/anxiety symptoms as a result of his "stressful service."

A review of the claims file demonstrates that the Veteran appears to have been diagnosed with questionable PTSD, insomnia, and an anxiety disorder by history.

Based on the foregoing evidence, the Board finds that the psychiatric claim must be remanded for two reasons.  First, the AOJ should attempt to solicit more precise information regarding to dead people the Veteran claims that he saw or encountered during military service.  

The Veteran should specifically give as much information regarding those persons as possible to enable corroboration of those two claimed stressors, to include the name, rank, unit, and exact date of death of the person who committed suicide and the person who was killed in a training accident.  The Veteran is reminded that ultimately he is responsible for providing as much information as possible in order to corroborate his alleged stressors and that failure to provide such information may result in the denial of his claim.

Additionally, the Board notes that no VA examination of his psychiatric disorder has been performed as of this time.  In light of conflicting evidence regarding the exact psychiatric disorder that the Veteran is diagnosed with (if any at all) and his statements that he has had psychiatric symptoms since his discharge from service which stem from his "stressful service," the Board finds that the minimum threshold for obtaining a VA examination has also been met with regards to his psychiatric claim.  A remand is therefore necessary in order to afford the Veteran a VA psychiatric examination.  See Id.

Finally, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Dublin and Atlanta VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since April 2014 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine, gout, and psychiatric disorders, which is not already of record, to include Dr. L.A.I.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Attempt to obtain any information from the Veteran regarding his alleged in-service stressors regarding the deaths of the two servicemembers in his statements and hearing testimony.  The Veteran should provide the name, rank, units and exact dates of death for both individuals killed, to the best of his ability.

Any relevant information received should be investigated through official sources to be confirmed, including the NPRC and Joint Service Records Research Center (JSRRC), if appropriate.  If enough information does not exist in order to corroborate any alleged stressor, such should be noted in a formal finding of unavailability and associated with the claims file; the Veteran should also be notified.

4.  Schedule the Veteran for a VA examination to determine whether his lumbar spine disorder is related to service.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify any lumbar spine disorders found, to include any arthritic conditions thereof.

The examiner should then opine as to whether the Veteran's lumbar spine disorders found are more likely, less likely, or at least as likely as not (50 percent or greater probability) due to military service, to include lifting and moving artillery guns and ammunition as part of his duties as a Field Artillery Batteryman in service.  

The examiner should specifically address the Veteran's contentions that his lumbar spine disorder is a result of such heavy lifting and movement during service/military training.  

The examiner should also specifically address the Veteran's lay statements regarding onset of symptomatology-which was not in military service but which began many years after military service-and any continuity of symptomatology since discharge from service.  The examiner should additionally address any other allegations or other pertinent evidence in any opinion expressed.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA examination to determine whether his gout of his bilateral lower extremities is related to service.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify any gout of the bilateral lower extremities found.  The examiner should then opine as to whether any gout disorders found are more likely, less likely, or at least as likely as not (50 percent or greater probability) due to military service, to include lifting and moving artillery guns and ammunition as part of his duties as a Field Artillery Batteryman in service.  

The examiner should specifically address the Veteran's contentions that his gout is a result of such heavy lifting and movement during service/military training.  

The examiner should also specifically address the Veteran's lay statements regarding onset of symptomatology-which was not in military service but which began many years after military service-and any continuity of symptomatology since discharge from service.  The examiner should additionally address any other allegations or other pertinent evidence in any opinion expressed.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disorder is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found; the examiner should specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.  If the Veteran does not meet the criteria for PTSD, the examiner should explicitly discuss which criteria for diagnosis are missing.

Following review of the claims file and examination of the Veteran, the examiner should opine as to the following:

(a) Only if PTSD is diagnosed, the examiner should opine whether the Veteran's PTSD is more likely, less likely or at least as likely as not (50 percent probability or greater) caused by his military service.  

The examiner should specifically address any "fear of hostile military activity" that the Veteran would have felt during a possible deployment to Korea to intervene in an axe-wielding incident as noted in the record; the Board notes that the Veteran specifically concedes that actual deployment to intervene in the situation never occurred.  

The examiner should address any other potentially stressful events that the Veteran alleged in the record that occurred, such as training on Mount Fuji, a dormant volcano.

The examiner should not address either of the alleged deaths/dead bodies witnessed unless such are corroborated in the record at the time of the Veteran's examination.

(b) For any other diagnosed psychiatric disorder, including an anxiety disorder, the examiner is asked to opine whether such diagnosed psychiatric disorder more likely, less likely or at least as likely as not (50 percent probability or greater) began during or is the result of military service, to include any "stressful events" that the Veteran has alleged occurred during military service such as the potential for a Korean deployment to deal with a person wielding an axe and training on a dormant volcano.  

With regards to the above opinions, the examiner should additionally address the Veteran's lay statements regarding onset and continuity of symptomatology since military service, to include other lay evidence from the Veteran's current spouse in her April 2014 testimony as well as his ex-spouse's April 2014 statement.

All opinions must be accompanied by a clear rationale.  If the examiners opine that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for lumbar spine, gout of the bilateral lower extremities, and psychiatric, to include PTSD and anxiety, disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



